DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Species B, Fig. 9, Claims 1-8 and 10-14, in the reply filed on 05/25/2021 is acknowledged.  The traversal is on the ground that “a search for the elected invention would necessarily entail a search for the non-elected inventions”.  This is not found persuasive because the species are mutually exclusive species, therefore, they would each require separate and distinct text, classification, and non-patent literature searches, thus constituting a substantial examination burden.
The restriction requirement is maintained. The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claim 9 has been withdrawn.
Claims 4 and 6 are cancelled.
Claims 1-3, 5, 7-8, and 12-14 have been amended; support for the amendment can be found in original claim 6.
Claims 1-3, 5, 7-8, and 10-14 have been examined on the merits in this office action.

Response to Arguments
Applicant’s arguments, see Remarks Page 8, filed 05/25/2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn.
Applicant's arguments filed 05/25/2021 have been fully considered and persuasive in part, and the rejections set forth in the 03/30/2021 Non-Final Rejection are accordingly withdrawn. However, the applicant’s arguments with respect to Yakabe ‘417 and Peng ‘359 are not persuasive and the references are relied upon in the rejection asserted below.
Applicant alleges that Yakabe ‘417 does not disclose that “the first gas channels and the at least one second gas channel are configured such that a pressure loss of gas in the first gas channels is smaller than a pressure loss of the gas in the at least one second gas channel” (Remarks Page 10).
However, the Office used Peng ‘359, not Yakabe’417, to teach this limitation (03/30/2021 Non-Final Rejection Pages 8-9).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant alleges that Peng ‘359 does not disclose individual channels extending from proximal to distal ends of the support plate that have different pressure drops.
The Office used Yakabe ‘417, not Peng ‘359, to disclose individual channels extending from proximal to distal ends of the support plate (03/30/2021 Non-Final Rejection Pages 6-7).
The Office used Peng ‘359 to teach that reducing cross-sectional areas of flow channels increases the pressure loss thereby increasing the flow rate of the gas ([0041]). The office used Peng to further teach the increase in the flow rate helps the supply of oxygen and as a result, favorable current characteristics are obtained ([0041], 03/30/2021 Non-Final Rejection Pages 8-9).
Peng teaches an obvious benefit, favorable current characteristics, by increasing pressure loss, therefore, one of ordinary skill in the art would have been motivated to choose to modify the second gas channels of Yabake ‘417 such that a pressure loss of gas in the second gas channel would be larger than a pressure loss of gas in the first gas channel with the expectation it would lead to favorable current characteristics.
In light of the amendment to the claims, a new rejection has been set forth below.
Applicant alleges none of the previously stated references disclose nor suggest a “pitch between a first gas channel and a second gas channel that are adjacent to each other is larger than a pitch between first gas channels that are adjacent to each other” (Remarks Pages 9-12).
The Office brings forth Yamamoto ‘308 in order to teach in the new amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yakabe et al (JP 2002208417 A using the Espacenet English translation provided) in view of Peng et al (US 2007/0178359 A1), further in view of Yamamoto et al (US 20070298308 A1).
Regarding claim 1, Yakabe discloses a fuel cell including a distal end portion and a proximal end portion (solid electrolyte fuel cell, [0002], [0004]), the fuel cell comprising a support substrate (interconnector, [0005]), at least one power generation element portion that is disposed on the support substrate (a cell (single cell) is a three-layer unit consisting of an air electrode / electrolyte / fuel electrode, [0002]), a plurality of first gas channels that extend from the proximal end portion to the distal end portion in the support substrate (shown by annotated Fig. 8 and Fig. 10 shown on the next page), and at least one second gas channel that extends from the proximal end portion to the distal end portion in the support substrate and is connected to the first gas channels in the distal end portion (shown by annotated Fig. 8 and Fig. 10 shown on the next page).

    PNG
    media_image1.png
    390
    445
    media_image1.png
    Greyscale

Annotated Yakabe Figure 8 for Claim 1


    PNG
    media_image2.png
    334
    418
    media_image2.png
    Greyscale

Annotated Yakabe Figure 10 

Yakabe discloses four “first gas channels” and three “second gas channels” (as shown in Fig. 8 and 10), however, does not disclose wherein the first gas channels and the second gas channel are configured such that a pressure loss of gas in the first gas channels is smaller than a pressure loss of gas in the second gas channel. 
Peng teaches a fuel cell wherein flow channels that supply the hydrogen fuel or oxidant to at least one of the anode and the cathode are divided into a plurality of sections along a direction of hydrogen fuel or oxidant flow, and the total cross-sectional area of the flow channels across the sections becomes smaller from a hydrogen fuel or oxidant inlet toward a hydrogen fuel or oxidant outlet ([0019]). Peng teaches a cross-sectional area (width x depth x number of channels) of each of the oxidant flow channels (121 in Fig. 3 for example) in the first section (111 in Fig. 3 for example) is 1.4, but a cross-sectional area of each of the oxidant flow channels (122 in Fig. 3 for example) in the second section (112 in Fig. 3 for example) is 1.2, and that accordingly, the flow rate in the second section (112) is higher than in the first section (111, Table 1, [0036])
Peng teaches the reduction of the cross-sectional areas of the oxidant flow channels (122) in the second section (112) increased the pressure loss thereby increasing the flow rate of the gas ([0041]). Peng teaches the increase in the flow rate helps the supply of oxygen in the second section (112) and as a result, favorable current characteristics are obtained ([0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Peng within the fuel cell of Yakabe and reduce the overall cross-sectional area of the three “second gas channels” to be smaller than cross-sectional area of the four “first gas channels”, so that the first gas channel and the second gas channel are configured such that a pressure loss of gas in the first gas channel is smaller than 
However, modified Yakabe does not disclose a pitch between a first gas channel and a second gas channel that are adjacent to each other is larger than a pitch between first gas channels that are adjacent to each other.
Yamamoto teaches an anode gas flow path pattern wherein a thickness of gas flow path parting beams (262B in Fig. 6(a)) are 1.5 times as much as the thickness of straight gas flow path forming beams (212L in Fig. 6(a), [0105]). Yamamoto teaches the gas flow path parting beams have the 1.5-fold thickness of the straight gas flow path forming beams, in order to prevent the potential gas leakage from a first straight gas flow path group to a second straight gas flow path group. ([0106]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yamamoto within the fuel cell of modified Yakabe and provided a pitch between a first gas channel and a second gas channel that are adjacent to each other to be larger than a pitch between first gas channels that are adjacent to each other, with the reasonable expectation that it would successfully prevent gas leakage between the first gas channels and the at least one second gas channel. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claim 2, modified Yakabe discloses all of the limitations of claim 1 as set forth above. 


Regarding claim 3, modified Yakabe discloses all of the limitations of claim 2 as set forth above.
Modified Yakabe does not discloses wherein a ratio (S1/S2) of the sum (Sl) of the flow channel cross-sectional area of the first gas channels to the sum (S2) of the flow channel cross-sectional area of the at least one second gas channel is 1.05 or more, however, the teaching of Peng taught the reduction of the cross-sectional areas of the oxidant flow channels (122) in the second section (112) increased the pressure loss thereby increasing the flow rate of the gas ([0041]). Further, Peng taught the increase in the flow rate helps the supply of oxygen in the second section (112) and as a result, favorable current characteristics are obtained ([0041]).
Therefore, the ratio (S1/S2) of the sum (Sl) of the flow channel cross-sectional area of the first gas channels to the sum (S2) of the flow channel cross-sectional area of the at least one second gas channel is up to one of ordinary skill in the art to decide based on the desired flow rate of the gas travelling throughout the channels needed to obtain favorable current characteristics. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within 

Regarding claim 5, modified Yakabe discloses all of the limitations of claim 1 as set forth above.
Yakabe further discloses wherein the number of first gas channels is larger than the number of second gas channels (Fig. 8 and Fig. 10).

Regarding claim 7, modified Yakabe discloses all of the limitations of claim 4 as set forth above.
Yakabe further discloses wherein the fuel cell comprises a plurality of the second gas channels, the flow channel cross-sectional areas of the first gas channels and the flow channel cross-sectional areas of the second gas channels are equal to each other, and a pitch between the first gas channels and a pitch between the second gas channels are equal to each other (Fig 8 and Fig. 10).

Regarding claim 8, modified Yakabe discloses all of the limitations of claim 1 as set forth above.
While modified Yakabe does not explicitly disclose a connection channel for connecting the first gas channels and the at least one second gas channel in the distal end portion of the fuel cell, Yakabe does disclose the air flows through the first gas channel, then folds back and flows through the second gas channel (Fig. 8 and Fig. 10, [0028], [0031]).


Regarding claim 12, modified Yakabe discloses all of the limitations of claim 1 as set forth above.
Yakabe further discloses wherein the power generation element portion extends in a width direction of the support substrate, the power generation element portion (a cell (single cell) is a three-layer unit consisting of an air electrode / electrolyte / fuel electrode, [0002], Fig. 2) is divided into a first portion and a second portion in the width direction of the support substrate (shown in the annotated Fig. 8 given on the next page). Yakabe further discloses wherein the first gas channels overlaps the first portion of the power generation element portion in a thickness view of the support substrate, and the second gas channel overlaps the second portion of the power generation element portion in the thickness view of the support substrate (shown in annotated Fig. 8 given on the next page).

    PNG
    media_image3.png
    430
    509
    media_image3.png
    Greyscale

Annotated Yakabe Figure 8 for Claim 12


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yakabe et al (JP 2002208417 A using the Espacenet English translation provided) in view of Peng et al (US 2007/0178359 A1), further in view of Yamamoto et al (US 20070298308 A1) as applied to claim 1, further in view of Yoshimura et al (US 5405712 A).
Regarding claim 11, modified Yakabe discloses all of the limitations of claim 1 as set forth above. Yakabe discloses a fuel cell comprising: a support substrate (interconnector, [0005]) and at least one power generation element portion that is disposed on the support substrate (a cell (single cell) is a three-layer unit consisting of an air electrode / electrolyte / fuel electrode, [0002], Fig. 2). 
While Yakabe discloses wherein the at least one power generation element portion includes a plurality of power generation element portions (in-between support substrate portions as seen in Fig. 2), Yakabe does not disclose wherein the power generation element portions are arranged in a direction in which the first and second gas channels extend.
Yoshimura teaches a substrate (1 in Fig. 6 for example) comprising a plurality of hollow parts (2 in Fig. 6 for example) and a plurality of cell sections (3 in Fig. 6 for example) mounted on the substrate (C3 / L7-17). Yoshimura teaches the hollow parts are used as gas channels and communicate with other hollow parts of the substrate on which cell sections are mounted, which can reduce the size of a fuel cell stack (C2 / L28-36). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yoshimura within the fuel cell of Yakabe and provided a plurality of power generation element portions arranged in a .

Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yakabe et al (JP 2002208417 A using the Espacenet English translation provided) in view of Peng et al (US 2007/0178359 A1), further in view of Yamamoto et al (US 20070298308 A1) as applied to claim 8, further in view of Sakai (JP S62271354 A using the Espacenet English translation provided).
Regarding claim 10, modified Yakabe discloses all of the limitations of claim 8 as set forth above. 
Modified Yakabe discloses a fuel cell comprising a connection channel for connecting the at least one first gas channel and the at least one second gas channel in the distal end portion of the fuel cell, however, does not teach the fuel cell further comprising a connection member that is attached to a distal end portion of the support substrate, wherein the connection member includes the connection channel therein.
Sakai teaches an electrode which is composed of a porous body having flow paths (P1, L31-32). Sakai teaches a conventional fuel cell type with a fuel gas flow outbound path (9a in Fig. 5B for example) and a fuel gas flow return path (9b in Fig. 5B for example, Fig. 5B, P1 / L30 - P2 / L44). 
Sakai further teaches a fuel gas return manifold (7 in Fig. 5B for example) provided on the end opposite of the fuel gas flow outbound path (9a) and the fuel gas flow return path (9b, Fig. 5B, P2 / L37-39). Sakai teaches the fuel gas return manifold (7) allows fuel gas from the fuel gas 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sakai and provided to the fuel cell of modified Yakabe a connection member that is attached to a distal end portion of the support substrate, wherein the connection member includes the connection channel therein, because a fuel cell that has a first channel supplying air and a second channel discharging air at the same end would predictably need some pathway to facilitate a turn in order to continue moving air throughout the fuel cell, and it is now in the prior art to use a connection member to facilitate a “U-turn” gas flow path.
If all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art, the claim is obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).

Regarding claim 13, modified Yakabe discloses a fuel cell stack device comprising the fuel cell according to claim 1 (as set forth above in claim 1). . 
However, modified Yakabe fails to disclose a manifold including a gas supply chamber and a gas collection chamber, the manifold supporting a proximal end portion of the fuel cell, wherein the at least one first gas channel is connected to the gas supply chamber, and the at least one second gas channel is connected to the gas collection chamber.

The use of a “conventional fuel cell type” with a manifold such as described in Sakai is well known in the art, therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have utilized the teaching of Sakai within the cell stack device of Yakabe and provided a manifold including a gas supply chamber and a gas collection chamber, the manifold supporting a proximal end portion of the fuel cell, wherein the at least one first gas channel is connected to the gas supply chamber, and the at least one second gas channel is connected to the gas collection chamber with the expectation that this modification would allow the flow velocity of the fuel gas to be more uniform and allow the battery reaction to proceed uniformly. 

Regarding claim 14, Yakabe discloses a cell stack device comprising a fuel cell including a support substrate (interconnector, [0005]) and at least one power generation element portion wherein the power generation element portion is being supported by the support substrate (a cell (single cell) is a three-layer unit consisting of an air electrode / electrolyte / fuel electrode, 
Yakabe discloses four “first gas channels” and three “second gas channels” (as shown in Fig. 8 and 10), however, does not disclose wherein the first gas channels and the second gas channel are configured such that a pressure loss of gas in the first gas channels is smaller than a pressure loss of gas in the second gas channel. 
However, one of ordinary skill in the art would recognize that the four “first gas channels” of Yakabe have a cross-sectional area that is 4/3 of that of the three “second gas channels”. With this in mind, one of ordinary skill in the art would recognize that the loss in the gas pressure in the four “first gas channels” is clearly smaller than that in the three “second gas channels” because loss in the gas pressure in a flow passage decreases as the cross-section area of the flow passage increases.
Peng teaches a fuel cell wherein flow channels that supply the hydrogen fuel or oxidant to at least one of the anode and the cathode are divided into a plurality of sections along a direction of hydrogen fuel or oxidant flow, and the total cross-sectional area of the flow channels across the sections becomes smaller from a hydrogen fuel or oxidant inlet toward a hydrogen fuel or oxidant outlet ([0019]). Peng teaches a cross-sectional area (width x depth x number of channels) of each of the oxidant flow channels (121 in Fig. 3 for example) in the first section (111 in Fig. 3 for example) is 1.4, but a cross-sectional area of each of the oxidant flow channels (122 in Fig. 3 for example) in the second section (112 in Fig. 3 for example) is 1.2, and that accordingly, the flow rate in the second section (112) is higher than in the first section (111, Table 1, [0036]).Peng teaches the reduction of the cross-sectional areas of the oxidant flow channels (122) in the second section (112) increased the pressure loss thereby increasing the flow rate of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Peng within the fuel cell of Yakabe and reduce the overall cross-sectional area of the three “second gas channels” to be smaller than cross-sectional area of the four “first gas channels”, so that the first gas channel and the second gas channel are configured such that a pressure loss of gas in the first gas channel is smaller than a pressure loss of gas in the second gas channel. This modification would be made to increase the flow rate of the gas in the “second gas channels” and obtain favorable current characteristics. 
However, modified Yakabe does not disclose a pitch between a first gas channel and a second gas channel that are adjacent to each other is larger than a pitch between first gas channels that are adjacent to each other.
Yamamoto teaches an anode gas flow path pattern wherein a thickness of gas flow path parting beams (262B in Fig. 6(a)) are 1.5 times as much as the thickness of straight gas flow path forming beams (212L in Fig. 6(a), [0105]). Yamamoto teaches the gas flow path parting beams have the 1.5-fold thickness of the straight gas flow path forming beams, in order to prevent the potential gas leakage from a first straight gas flow path group to a second straight gas flow path group. ([0106]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yamamoto within the fuel cell of modified Yakabe and provided a pitch between a first gas channel and a second gas channel that are adjacent to each other to be larger than a pitch between first gas channels that are adjacent to each other, with the reasonable expectation that it would successfully prevent gas leakage 
However, modified Yakabe still does not disclose the fuel cell stack comprises a manifold including a gas supply chamber and a gas collection chamber, the support substrate extending from the manifold in a first direction, the first gas channel extending in the first direction, the first gas channel being connected to the gas supply chamber, the second gas channel extending in the first direction, the second gas channel being connected to the gas collection chamber, the first gas channel and the second gas channel each include a proximal end portion located on the manifold side and a distal end portion that is opposite the proximal end portion, the first gas channel is open in the gas supply chamber at the proximal end portion, and the second gas channel is open in the gas collection chamber at the proximal end portion.
Sakai teaches an electrode which is composed of a porous body having flow paths (P1, L31-32). Sakai further teaches a conventional fuel cell type with a fuel gas supply manifold (in Fig. 1A, Fig. 2, and Fig. 5B for example) and a fuel gas discharged manifold (6 in Fig. 1A, Fig. 2, and Fig. 5B for example) which communicate at the same end in which the fuel gas flow outbound path (9a in Fig. 5B for example) and the fuel gas flow return path (9b in Fig. 5B for example) open up (drawn to the claimed “proximal end portion”, Fig. 5B, P1 / L30 - P2 / L44). Sakai teaches that the flow velocity of the fuel gas moving in the electrode can be made more uniform, and the battery reaction can proceed uniformly (P2 / L46-47).
The use of a “conventional fuel cell type” with a manifold such as described in Sakai is well known in the art, therefore one of ordinary skill in the art before the effective filing date of the 
The modification of modified Yakabe by Sakai would add a manifold to the “proximal end portion” and allow the first gas channel and the second gas channel to be extending in a first direction denoted by annotated Fig. 8 shown below and on the following pages. 

    PNG
    media_image4.png
    430
    508
    media_image4.png
    Greyscale

Annotated Yakabe Figure 8 for Claim 14


    PNG
    media_image5.png
    444
    522
    media_image5.png
    Greyscale
 
Annotated Yakabe Figure 8 for Claim 14

    PNG
    media_image6.png
    430
    508
    media_image6.png
    Greyscale

Annotated Yakabe Figure 8 for Claim 14

Lastly, while modified Yakabe does not explicitly disclose the first gas channel and the second gas channel are connected to each other on the distal end portion side, Yakabe does disclose the air flows through the first gas channel, then folds back and flows through the second gas channel (Fig. 8 and Fig. 10, [0028], [0031]).
Therefore, one of ordinary skill in the art would necessarily recognize the first gas channel and the second gas channel are connected to each other on the distal end portion side of the fuel cell in order for the air to be able to flow through the at least one first gas channel to the at least one second gas channel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G.B./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729